Title: From George Washington to Robert Cary & Company, 3 April 1761
From: Washington, George
To: Robert Cary & Company



Gentn
Williamsburg April 3d 1761

Before I left home I shipd 18 Hhds of my Potomack Tobacco on Board the Bland Captn Hugh Wylie now lying in Rappahanock River on which please to Insure £140 only This Ship is a Letter of Marque, carry’s 18 Six pounders and well Mand for which Reasons I do not secure the full value of my Tobacco by Insurance judging by the same parity of Reasoning that the Premio will also be moderate—The Ship will not Sail till the last of the Month at soonest you need be in no hurry therefore to make the Insurance unless a favourable Crises offers—I shall have about 10 or a dozen Hhds more to send you from the

same River which is all I can spare your House from Potomack this year so much short of expectation has my Crops fallen—the greatest pains imaginable has been used in the management of this Tobacco which is one essential cause of the quantity falling short but I expect the price you may procure will at least be adequate thereto—Please to note that this Tobo is to go to my own particular Credit.
I woud not have you be hasty in selling this or any of the Tobo I may Ship you this year unless a very good Market presents itself, for confident I am that the small quantity of Tobo made last year must command a very good price when the Fact once becomes well ascertaind. I wish heartily for Boyces arrival having kept my Tobo longer than I chose in expectation of your sending a Ship—I suppose I shall have (as I once before wrote you) about 30 Hhds of my own and 40 of my Wards ready to put on board him from York River—but of this you will be more fully Advertisd after his arrival if it happens while I am here—Your friends no doubt will endeavour to dispatch him as soon as possible but there are a great number of Ships in the Country at this time solliciting Freight (which is much fallen) many of which I am well convincd cannot get Loaded at any rate—I am at a loss to conceive the Reason why Mr Wormeleys, and indeed some other Gentlemen’s Tobacco’s shoud sell at 12d. last year and mine by Boyce coud only fetch 11½ (and that I am certain of for no more than a part, having Accts of only 4 Hhds) Certain I am no Person in Virginia takes more pains to make their Tobo fine than I do and tis hard then I shoud not be as well rewarded for it.
Yours of the 12th Decr covering H. Churchills protested Bill is come to hand so is your other of the 26th pr Coolage who is safe arrived—I am very much obligd to you for the notice taken of my recommendation of Mr Dandridges Affair I hope the matter will be accomplishd without much Difficulty. I am Gentn Yr Most Obedt Hble Servt

Go: Washington

